NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



ALLSTATE INSURANCE COMPANY,      )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No.   2D16-1904
                                 )
ALYSSA SALERNO,                  )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for
Sarasota County; Kimberly Bonner and
Brian A. Iten, Judges.

Kansas R. Gooden of Boyd & Jenerette,
P.A., Jacksonville, for Appellant.

Melton H. Little of Kallins, Little &
Delgado, P.A., Palmetto; and Susan J.
Silverman, Sarasota, for Appellee.



PER CURIAM.


              Affirmed.



KELLY, BLACK, and SALARIO, JJ., Concur.